206 S.W.3d 246 (2005)
James Lee JACKSON, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 04-854.
Supreme Court of Arkansas.
March 31, 2005.
William M. Howard, Jr., Jonesboro, for appellant.
Mike Beebe, Att'y Gen., by: Misty Wilson Borkowski, Ass't Att'y Gen., for appellee.
PER CURIAM.
The procedural background of this matter is set in Jackson v. State, 361 Ark. 144, 205 S.W.3d 137 (2005). Mr. William M. Howard, Jr. appeared before this court on March 24, 2005, to show cause why he should not be held in civil contempt for failing to comply with the terms of our previous per curiam orders. Mr. Howard pled not guilty to contempt and denied that he should be held in contempt for noncompliance with our orders.
We hereby appoint a special master, the Honorable Jack Lessenberry, to conduct a hearing on this matter. Upon receipt of the master's findings, we will render a decision on the matter.